UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-34482 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2014 and December 31, 2013 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2014 and 2013 5 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2014 and 2013 6 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2014 and 2013 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 30 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 58 PART II. Other Information: Item 1. Legal Proceedings 59 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 4. Mine Safety Disclosures 59 Item 5. Other Information 59 Item 6. Exhibits 59 SIGNATURES 60 EXHIBIT INDEX 61 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) March 31, December 31, ASSETS 2014 2013 Real estate, at cost: Land $ 4,058,317 $ 4,068,306 Buildings and improvements 12,477,661 12,475,556 Development costs and construction in progress 1,410,465 1,353,121 Leasehold improvements and equipment 133,699 132,483 Total 18,080,142 18,029,466 Less accumulated depreciation and amortization (3,441,223) (3,381,457) Real estate, net 14,638,919 14,648,009 Cash and cash equivalents 1,156,727 583,290 Restricted cash 210,184 262,440 Marketable securities 205,042 191,917 Tenant and other receivables, net of allowance for doubtful accounts of $20,233 and $21,869 123,486 115,862 Investments in partially owned entities 1,168,996 1,166,443 Investment in Toys "R" Us 75,932 83,224 Real Estate Fund investments 682,002 667,710 Mortgage and mezzanine loans receivable, net of allowance of $5,824 and $5,845 42,749 170,972 Receivable arising from the straight-lining of rents, net of allowance of $3,979 and $4,355 830,381 817,357 Deferred leasing and financing costs, net of accumulated amortization of $277,257 and $264,451 437,056 411,927 Identified intangible assets, net of accumulated amortization of $290,214 and $277,998 299,759 311,963 Assets related to discontinued operations 207,575 314,622 Other assets 290,544 351,488 $ 20,369,352 $ 20,097,224 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Mortgages payable $ 8,913,358 $ 8,331,993 Senior unsecured notes 1,343,442 1,350,855 Revolving credit facility debt 88,138 295,870 Accounts payable and accrued expenses 457,858 422,276 Deferred revenue 514,605 529,048 Deferred compensation plan 121,970 116,515 Deferred tax liabilities 1,272 1,280 Liabilities related to discontinued operations - 13,950 Other liabilities 378,551 437,073 Total liabilities 11,819,194 11,498,860 Commitments and contingencies Redeemable partnership units: Class A units - 11,564,839 and 11,292,038 units outstanding 1,139,831 1,002,620 Series D cumulative redeemable preferred unit - 1 unit outstanding 1,000 1,000 Total redeemable partnership units 1,140,831 1,003,620 Equity: Partners' capital 8,302,310 8,428,534 Earnings less than distributions (1,809,609) (1,734,839) Accumulated other comprehensive income 77,626 71,537 Total Vornado Realty L.P. equity 6,570,327 6,765,232 Noncontrolling interests in consolidated subsidiaries 839,000 829,512 Total equity 7,409,327 7,594,744 $ 20,369,352 $ 20,097,224 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands, except per unit amounts) 2014 2013 REVENUES: Property rentals $ 528,100 $ 533,793 Tenant expense reimbursements 86,590 75,964 Cleveland Medical Mart development project - 12,143 Fee and other income 45,928 96,813 Total revenues 660,618 718,713 EXPENSES: Operating 273,391 265,747 Depreciation and amortization 147,651 139,317 General and administrative 52,158 51,380 Cleveland Medical Mart development project - 11,374 Impairment losses and acquisition related costs 21,784 601 Total expenses 494,984 468,419 Operating income 165,634 250,294 Income applicable to Toys "R" Us 1,847 1,759 Income from partially owned entities 132 20,766 Income from Real Estate Fund 18,148 16,564 Interest and other investment income (loss), net 11,893 (49,075) Interest and debt expense (109,442) (120,346) Net gain (loss) on disposition of wholly owned and partially owned assets 9,635 (36,724) Income before income taxes 97,847 83,238 Income tax expense (1,582) (1,073) Income from continuing operations 96,265 82,165 Income from discontinued operations 1,891 206,762 Net income 98,156 288,927 Less net income attributable to noncontrolling interests in consolidated subsidiaries (11,579) (11,286) Net income attributable to Vornado Realty L.P. 86,577 277,641 Preferred unit distributions (20,380) (22,488) Preferred unit redemptions - (9,230) NET INCOME attributable to Class A unitholders $ 66,197 $ 245,923 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations, net $ 0.32 $ 0.19 Income from discontinued operations, net 0.01 1.05 Net income per Class A unit $ 0.33 $ 1.24 Weighted average units outstanding 197,917 197,361 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations, net $ 0.32 $ 0.19 Income from discontinued operations, net 0.01 1.04 Net income per Class A unit $ 0.33 $ 1.23 Weighted average units outstanding 199,354 198,519 DISTRIBUTIONS PER CLASS A UNIT $ 0.73 $ 0.73 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands) 2014 2013 Net income $ 98,156 $ 288,927 Other comprehensive income: Change in unrealized net gain on available-for-sale securities 13,125 148,789 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (8,286) (3,647) Change in value of interest rate swap 1,610 2,523 Other 1 533 Comprehensive income 104,606 437,125 Less comprehensive income attributable to noncontrolling interests in consolidated subsidiaries (11,579) (11,286) Comprehensive income attributable to Vornado Realty L.P. $ 93,027 $ 425,839 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,202,878 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income attributable to Vornado Realty L.P. - 277,641 - - 277,641 Net income attributable to redeemable partnership units - (14,719) - - (14,719) Net income attributable to noncontrolling interests in consolidated subsidiaries - 11,286 11,286 Distributions to Vornado - (136,342) - - (136,342) Distributions to preferred unitholders - (21,702) - - (21,702) Issuance of Series L preferred units 12,000 290,710 - 290,710 Redemption of Series F and Series H preferred units (10,500) (253,269) - (253,269) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 162 13,404 - - - 13,404 Under Vornado's Omnibus share plan - - 27 1,176 - - - 1,176 Under Vornado's dividend reinvestment plan - - 5 433 - - - 433 Contributions: Real Estate Fund - 10,251 10,251 Other - 14,316 14,316 Distributions: Real Estate Fund - (43,145) (43,145) Other - (120,051) (120,051) Deferred compensation units and options - - 6 2,513 (305) - - 2,208 Change in unrealized net gain on available-for-sale securities - 148,789 - 148,789 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (3,647) - (3,647) Change in value of interest rate swap - 2,523 - 2,523 Adjustments to carry redeemable Class A units at redemption value - - - (44,998) - - - (44,998) Redeemable partnership units' share of above adjustments - (8,299) - (8,299) Preferred unit redemptions - (9,230) - - (9,230) Other - (1,364) 533 (38) (869) Balance, March 31, 2013 52,685 $ 1,277,719 186,935 $ 7,175,406 $ (1,479,296) $ 120,953 $ 925,828 $ 8,020,610 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,151,309 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado Realty L.P. - 86,577 - - 86,577 Net income attributable to redeemable partnership units - (3,860) - - (3,860) Net income attributable to noncontrolling interests in consolidated subsidiaries - 11,579 11,579 Distributions to Vornado - (136,761) - - (136,761) Distributions to preferred unitholders - (20,368) - - (20,368) Class A Units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 55 5,156 - - - 5,156 Under Vornado's Omnibus share plan - - 60 3,230 - - - 3,230 Under Vornado's dividend reinvestment plan - - 5 446 - - - 446 Distributions: Real Estate Fund - (1,950) (1,950) Other - (142) (142) Deferred compensation units and options - - 7 2,119 (340) - - 1,779 Change in unrealized net gain on available-for-sale securities - 13,125 - 13,125 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (8,286) - (8,286) Change in value of interest rate swap - 1,610 - 1,610 Adjustments to carry redeemable Class A units at redemption value - - - (136,937) - - - (136,937) Redeemable partnership units' share of above adjustments - (361) - (361) Other - - - (238) (18) 1 1 (254) Balance, March 31, 2014 52,683 $ 1,277,225 187,412 $ 7,025,085 $ (1,809,609) $ 77,626 $ 839,000 $ 7,409,327 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2014 2013 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 98,156 $ 288,927 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 153,869 148,918 Impairment losses 20,842 1,514 Net unrealized gain on Real Estate Fund investments (14,169) (13,516) Straight-lining of rental income (13,236) (18,868) Distributions of income from partially owned entities 12,966 10,627 Amortization of below-market leases, net (12,144) (16,815) Other non-cash adjustments 11,885 18,569 Net (gain) loss on disposition of wholly owned and partially owned assets (9,635) 36,724 Equity in net income of partially owned entities, including Toys “R” Us (1,979) (22,525) Net gains on sale of real estate - (202,329) Return of capital from Real Estate Fund investments - 56,664 Non-cash impairment loss on J.C. Penney common shares - 39,487 Loss from the mark-to-market of J.C. Penney derivative position - 22,540 Changes in operating assets and liabilities: Real Estate Fund investments (123) (13,668) Accounts receivable, net (7,624) 51,514 Prepaid assets 53,841 67,814 Other assets (18,297) (15,326) Accounts payable and accrued expenses 31,554 (21,908) Other liabilities 3,225 (3,416) Net cash provided by operating activities 309,131 414,927 Cash Flows from Investing Activities: Proceeds from sales of real estate and related investments 120,270 499,369 Development costs and construction in progress (90,653) (35,334) Proceeds from repayments of mortgage and mezzanine loans receivable and other 69,347 631 Additions to real estate (53,103) (57,460) Restricted cash 52,256 14,149 Investments in partially owned entities (16,633) (39,892) Distributions of capital from partially owned entities 1,277 5,544 Funding of J.C. Penney derivative collateral - (58,522) Proceeds from sales of marketable securities - 160,300 Return of J.C. Penney derivative collateral - 38,900 Net cash provided by investing activities 82,761 527,685 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Three Months Ended March 31, 2014 2013 (Amounts in thousands) Cash Flows from Financing Activities: Proceeds from borrowings $ 600,000 $ 1,499,375 Repayments of borrowings (233,198) (2,529,836) Distributions to Vornado (136,761) (136,342) Debt issuance and other costs (20,752) (9,080) Distributions to preferred unitholders (20,368) (23,161) Distributions to redeemable security holders and noncontrolling interests (10,474) (172,142) Proceeds received from exercise of Vornado stock options 3,676 1,609 Repurchase of Class A units related to stock compensation agreements and/or related tax withholdings (578) (307) Proceeds from the issuance of preferred units - 290,710 Purchases of outstanding preferred units - (262,500) Contributions from noncontrolling interests in consolidated subsidiaries - 24,566 Net cash provided by (used in) financing activities 181,545 (1,317,108) Net increase (decrease) in cash and cash equivalents 573,437 (374,496) Cash and cash equivalents at beginning of period 583,290 960,319 Cash and cash equivalents at end of period $ 1,156,727 $ 585,823 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $13,622 and $8,260 $ 100,209 $ 116,141 Cash payments for income taxes $ 1,214 $ 1,825 Non-cash Investing and Financing Activities: Elimination of a mortgage and mezzanine loan asset and liability $ 59,375 $ - See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 93.9% of the common limited partnership interest in the Operating Partnership at March 31, 2014. All references to “we,” “us,” “our,” the “Company” and the “Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. On April 11, 2014, Vornado announced a plan to spin off its shopping center business consisting of 81 strip shopping centers and four malls into a new publicly traded REIT (“SpinCo”). The spin-off is expected to be effectuated through a 1:2 distribution of SpinCo’s shares to Vornado common shareholders and Vornado Realty L.P. common unitholders, and is intended to be treated as tax-free for U.S. federal income tax purposes. Vornado intends to file the initial registration statement on Form 10 with the Securities and Exchange Commission (“SEC”) by the end of the second quarter of 2014 and expects the spin-off to be completed by the end of 2014. The transaction is subject to certain conditions, including the SEC declaring that SpinCo’s registration statement is effective, filing and approval of SpinCo’s listing application, receipt of third party consents, and formal approval and declaration of the distribution by Vornado’s Board of Trustees. Vornado may, at any time and for any reason until the proposed transaction is complete, abandon the separation or modify or change its terms. Vornado will retain, for disposition in the near term, 20 small retail assets which do not fit SpinCo’s strategy, and the Beverly Connection and Springfield Town Center, both of which are under contract for disposition (see Note 8 – Dispositions). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado Realty L.P. and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made.
